Motion by appellant to dispense with printing and for assignment of counsel denied. The appeal is from an ex parte order, dated December 27, 1960, of the County Court of Orange County, obtained by respondent, which vacated a prior order directing that appellant be produced in Orange County for a hearing upon his pending coram nobis application, and dismissing such application without prejudice. No appeal lies from such ex parte order (see Code Crim. Pro., § 517). Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.